Citation Nr: 0925013	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-38 386	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for degenerative disc 
disease and spurring of the lumbar spine, previously claimed 
as a low back condition, to include as secondary to service-
connected right knee patellofemoral pain syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1997 to June 
2000.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which, in pertinent part 
found that new and material evidence had not been submitted 
to reopen a claim for entitlement to service connection for a 
low back condition.  The Veteran subsequently moved and her 
claim is now under the jurisdiction of the Roanoke, Virginia 
RO.  

In an unappealed rating decision issued in February 2001, the 
Baltimore, Maryland, RO denied entitlement to service 
connection for low back pain.  The evidence received since 
that decision included the report of an August 2006, VA 
examination including diagnoses of mild degenerative disc 
disease and spurring of the lumbar spine.  A claim premised 
on a diagnosis not considered in prior decisions is treated 
as a new claim without the need for new and material 
evidence.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

In an August 2008 remand, the Board stated that a new claim 
for degenerative disc disease and spurring of the lumbar 
spine, to include as secondary to right knee disorder, would 
be adjudicated and remanded the case for further development.  
The claim has been returned to the Board for further 
appellate action.  

In a March 2009 brief, the Veteran's representative raised 
claims for service connection for foot and ankle problems to 
include pes planus.  These issues have not been developed and 
are therefore referred to the agency of original jurisdiction 
(AOJ) for initial adjudication.

Unfortunately, further development is required.  The appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

In August 2008, the Board remanded the Veteran's claim so 
that the Veteran could receive notice as to the evidence 
needed to substantiate the claim for service connection for a 
back disability on a secondary basis.  However, the Veteran 
was not provided with this notice.  As the Board's August 
2008 remand order has not been complied with, remand of the 
issue is necessary.  See Stegall v. West, 11 Vet. App 268 
(1998) (where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).  Complete notice for entitlement to 
service connection for degenerative disc disease and spurring 
of the lumbar spine, previously claimed a low back condition, 
on both a direct basis and as secondary to service-connected 
right knee patellofemoral pain syndrome, must be provided.

In addition, the Veteran's representative contends that the 
opinions provided by VA examiners are inadequate because the 
examiners did not consider a complete and accurate history.  
The Veteran received a VA examination in August 2008, where 
the examiner diagnosed degenerative disc disease and spurring 
of the lumbar spine.  The examiner concluded that her current 
back condition was not related to active duty service and 
stated that there was "no clear evidence of continuity of 
care related to the low back pain from a May 24, 1999."

However, a link between a current disability and service can 
be established by a continuity of symptomatology, and 
"symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Brown, 10 Vet. 
App. 495, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  

The Veteran has reported a continuity of symptomatology and 
the initial VA examination, conducted in September 2000, 
yielded a diagnosis of chronic muscle ligamentous low back 
sprain, resolving.  A VA outpatient treatment record dated in 
August 2003, shows that the Veteran reported recurrent back 
pain since service.  The August 2008 examiner's opinion does 
not reflect consideration of this evidence.  The August 2008 
examiner cited only the in-service treatment and 2004 records 
in formulating the opinion.  

The Court has held that an examination is inadequate where 
the examiner formulates an opinion without considering the 
Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  Furthermore, an examination is inadequate where the 
examiner does not review the medical history and provide a 
factually accurate rationale for the opinions provided in the 
examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 
295, 303-4 (2008).  Therefore, a new VA examination is 
required.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with a 
VCAA notice letter that tells him what 
evidence is needed to substantiate 
entitlement to service connection on a 
secondary basis (namely competent 
evidence that the claimed disability was 
proximately caused by, is due to, or was 
aggravated by a service connected disease 
or disability).  

2.  The Veteran should be scheduled for a 
VA examination to determine whether any 
current back disability was incurred or 
aggravated in service.  The examiner 
should review the claims folder and note 
such review in the examination report or 
in an addendum.

After considering the Veteran's 
statements and history of low back 
symptoms and treatment, the examiner 
should provide an opinion as to whether 
there is at least a 50 percent 
probability (at least as likely as not) 
that any current back condition had its 
onset in active service; is otherwise the 
result of disease or injury in service; 
or was aggravated (underwent an increase 
in underlying disability) in service.

Even if the examiner does not diagnose a 
current disability at the time of the 
examination, degenerative disc disease 
and spurring of the lumbar spine have 
been diagnosed during the pendency of 
this appeal and this satisfies the 
requirement that there be a current 
disability.  McLain v. Nicholson, 21 Vet. 
App. 319 (2007).  

The examiner should provide an opinion as 
to whether there is at least a 50 percent 
probability (it is at least as likely as 
not) that the previously diagnosed 
degenerative disc disease and spurring of 
the lumbar spine had its onset in active 
service; is otherwise the result of 
disease or injury in service; or was 
aggravated (underwent an increase in 
underlying disability) in service.  

The rationale for all opinions expressed 
should be provided and lay statements and 
history must be taken into account.  

3.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case, before the claims 
file is returned to the Board, if 
otherwise in order

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




